

116 HR 1867 IH: Middle Class Tax Deduction Act of 2019
U.S. House of Representatives
2019-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1867IN THE HOUSE OF REPRESENTATIVESMarch 25, 2019Ms. Wild (for herself, Ms. Jackson Lee, Ms. Norton, and Mr. Hastings) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow miscellaneous itemized deductions subject to a
			 2-percent floor and to reinstate the overall limitation on itemized
			 deductions.
	
 1.Short titleThis Act may be cited as the Middle Class Tax Deduction Act of 2019. 2.Allowance of miscellaneous itemized deductions subject to a 2-percent floor (a)In generalSection 67 of the Internal Revenue Code of 1986 is amended by striking subsection (g).
 (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2018. 3.Reinstatement of overall limitation on itemized deductions (a)In generalSection 68 of the Internal Revenue Code of 1986 is amended by striking subsection (f).
 (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2018. 